Citation Nr: 0639354	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-28 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertensive vascular disease.

2.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Jimmy G. Orr, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1965 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Louisville, Kentucky, Regional Office (RO).

In May 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 was enacted prior 
to the Board's August 2001 remand.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  This 
legislation provides among other things for notice and 
assistance to claimants under certain circumstances, which 
the RO was directed to provide to this appellant.  See also 
new regulations at 38 C.F.R. § 3.159, promulgated pursuant to 
the enabling statute.

Entitlement to service connection for hypertensive vascular 
disease, had previously been denied by the RO in a May 1970 
decision.  The RO issued notice of the decision in June 1970.  
The veteran did not appeal that decision and it is final.

The RO subsequently denied the veteran's claim to reopen in a 
December 1999 decision, which is also final.  

In August 2002, the veteran filed a claim to reopen the issue 
of service connection for hypertensive vascular disease.    

In October 2003, the RO sent the appellant a 38 U.S.C.A. 
§ 5103(a) notice letter related to the claim, which 
unfortunately did not adequately inform him of the basis for 
the prior denial of his claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006) (in a claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  On remand, the RO should inform the appellant of 
the basis of the RO's previous denial of his claim.

In light of Kent, on remand, the RO should clarify the 
adjudicative history in this case regarding the issue of 
whether to reopen the claim for service connection for 
hypertensive vascular disease.

The issue of service connection for sleep apnea is claimed as 
secondary to hypertensive vascular disease.  Therefore, the 
Board finds that it is intertwined with the claim to reopen, 
and will defer adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
a corrective VCAA notice concerning claim 
to reopen the issue of service connection 
for hypertensive vascular disease on 
appeal in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and 38 C.F.R. 
§ 3.159(b).  In light of the adjudicative 
history described above, the RO should 
also explain to the appellant the current 
status of his claim to reopen.

The letter, in the context of a claim to 
reopen, must explain what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection for hypertensive vascular 
disease that were found insufficient in 
the previous denial of service 
connection, Kent, supra., and also 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

With respect to the service-connection 
claim for sleep apnea on a secondary 
basis, the letter should also notify the 
appellant of: (1) the evidence that is 
needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO's letter(s) 
should clearly explain to the appellant 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  All up-to-date pertinent VA and 
private treatment records should be 
obtained and incorporated into the claims 
file.

3.  When the development requested has 
been completed and after undertaking any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the claims should be 
readjudicated and appellant and his 
representative should be additionally 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



